 



Exhibit 10.2
Executive Grant
Quovadx, Inc.
2006 Equity Incentive Plan
Stock Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Quovadx, Inc. (the “Company”) has granted you an option under
its 2006 Equity Incentive Plan (the “Plan”) to purchase the number of shares of
the Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.
     The details of your option are as follows:
     1. Vesting. Subject to the limitations contained herein and in the Plan,
your option will vest as follows:
          (a) In General. Your option will vest as provided in the Vesting
Schedule set forth in your Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.
          (b) Change in Control. If a Change in Control occurs and if, within
three months before and twelve (12) months after, the effective time of such
Change in Control, your Continuous Service terminates due to (i) an involuntary
termination (excluding death or Disability) without Cause, or (ii) a voluntary
termination for Good Reason, then, subject to your compliance with the
provisions of your employment agreement and you executing and not revoking a
separation agreement and general release of claims in a form satisfactory to the
Company, your option shall become fully vested and exercisable upon the later of
(A) the date your Continuous Service terminates, or (B) the date such Change in
Control is consummated, provided that your option has not previously expired or
terminated prior to the date such acceleration would occur under this paragraph.
     For purposes of this Subsection 1(b), “Cause” has the meaning given in your
written employment agreement with the Company OR, in the absence of a written
employment agreement, “Cause” means a termination by the Company because of any
one of the following events: (i) Your breach of your employment agreement that
results in material injury to the Company which, if capable of cure, has not
been cured by you within thirty (30) days after receipt by you of written notice
from the Company’s chief executive officer (the “CEO”) of such breach; (ii) your
misconduct, fraud, dishonesty, or malfeasance that results in material injury to
the Company; (iii) your willful or intentional failure to (a) perform your
duties under your employment agreement, (b) follow the reasonable and legal
direction of the CEO, or (c) follow the policies, procedures, and rules of the
Company (provided that, for any such failure listed in

-1-



--------------------------------------------------------------------------------



 



this sub-section (iii), the CEO shall first give you written notice setting
forth with specificity the reasons that the CEO believes you are failing, and
thirty (30) days to cure such failure); or (iv) your conviction of, or plea of
nolo contendre to, a felony. For purposes of this Agreement, your failure to
achieve certain results, such as those set forth in a business plan of the
Company, that is not the result of your demonstrating willful and deliberate
dereliction of duty shall not constitute Cause.
     For purposes of this Subsection 1(b), “Good Reason” has the meaning given
in your written employment agreement with the Company OR, in the absence of a
written employment agreement, “Good Reason” means the occurrence of any of the
following: (i) the Company, without your written consent, (a) takes any action
which results in the reduction of your then current title, duties, or
responsibilities, other than a reduction or change required by applicable law or
listing requirements, (b) reduces your then current base salary or target bonus
other than a one-time reduction of not more than 10% that also is applied to
substantially all executive officers of the Company, (c) reduces the benefits to
which you are entitled on the effective date of your employment agreement,
unless a similar reduction is made for substantially all other executive
officers, or (d) relocates you to a facility or a location more than 75 miles
from your then present location, (ii) a successor to the Company fails to assume
your employment agreement in writing upon becoming a successor or assignee of
the Company, or (iii) the Company breaches your employment agreement and such
breach results in material injury to you; provided, however, that if the event
that potentially constitutes Good Reason is capable of cure, Good Reason only
shall exist if the Company has not cured such event within thirty (30) days
after receipt by the CEO of written notice from you describing why you believe
Good Reason exists.
     2. Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.
     3. Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:
          (a) Bank draft or money order payable to the Company.
          (b) In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.
          (c) In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery to the
Company (either by actual delivery or attestation) of already-owned shares of
Common Stock either that you have held for the period required to

-2-



--------------------------------------------------------------------------------



 



avoid a charge to the Company’s reported earnings (generally six (6) months) or
that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.
          (d) By a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise of your option
by the largest whole number of shares with a Fair Market Value that does not
exceed the aggregate exercise price; provided, however, that the Company shall
accept a cash or other payment from you to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued; provided further, however, that shares of Common
Stock will no longer be outstanding under your option and will not be
exercisable thereafter to the extent that (1) shares are used to pay the
exercise price pursuant to the “net exercise,” (2) shares are delivered to you
as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.
     4. Whole Shares. You may exercise your option only for whole shares of
Common Stock.
     5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
     6. Term. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:
          (a) three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death, provided, however, that
(i) if during any part of such three (3) month period your option is not
exercisable solely because of the condition set forth in Section 5, your option
shall not expire until the earlier of the Expiration Date or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Grant Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7)

-3-



--------------------------------------------------------------------------------



 



months after the Date of Grant specified in your Grant Notice or the date that
is three (3) months after the termination of your Continuous Service or (B) the
Expiration Date;
          (b) twelve (12) months after the termination of your Continuous
Service due to your Disability;
          (c) eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates;
          (d) the Expiration Date indicated in your Grant Notice; or
          (e) the day before the seventh (7th) anniversary of the Date of Grant.
     If your option is an Incentive Stock Option, note that to obtain the
federal income tax advantages associated with an Incentive Stock Option, the
Code requires that at all times beginning on the date of grant of your option
and ending on the day three (3) months before the date of your option’s
exercise, you must be an employee of the Company or an Affiliate, except in the
event of your death or your permanent and total disability, as defined in
Section 22(e) of the Code. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment with the
Company or an Affiliate terminates.
     7. Exercise.
          (a) You may exercise the vested portion of your option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.
          (b) By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.
          (c) If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen
(15) days after the date of any disposition of any of the shares of the Common
Stock issued upon exercise of your option that occurs within two (2) years after
the date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your option.

-4-



--------------------------------------------------------------------------------



 



     8. Transferability.
          (a) Restrictions on Transfer. Your option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during your lifetime only by you; provided, however, that the Board
may, in its sole discretion, permit you to transfer your option in a manner
consistent with applicable tax and securities laws upon your request.
          (b) Domestic Relations Orders. Notwithstanding the foregoing, your
option may be transferred pursuant to a domestic relations order; provided,
however, that if your option is an Incentive Stock Option, your option shall be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
          (c) Beneficiary Designation. Notwithstanding the foregoing, you may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.
     9. Option not a Service Contract. Neither the Plan nor this Agreement
confer upon you the right to continue providing services to the Company or an
Affiliate, nor do they interfere in any way with your right or the Company’s
right to terminate your service at any time, with or without cause.
     10. Withholding Obligations.
          (a) At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.

-5-



--------------------------------------------------------------------------------



 



          (c) You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.
     11. Notices. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     12. Governing Plan Document. Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

-6-